AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                    Nathaniel Simmons,
                         Plaintiff
                            v.                                              Civil Action No.        0:19-cv-00317-HMH


                                                                    )
    Charles Williams; Thomas Roberston; Alyson                      )
    Gladwell; Stephanie Marshall; Stanley Terry;                    )
  Clarissa Jones; Juanita Moss; Bell; Myers; Beard;                 )
   Willie F. Smith; Sherman L. Anderson; Jennifer                   )
 Franklin; Shakira Williams; Michelle Chambers also
    known as Michelle Chamber; Tim E. Rogers;
 Deborah Richter; Victoria Norman; Ashley Maddox;
 Cynthia Darden; Kennard Dubose; Bryan P. Stirling.
                     Defendants

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Nathaniel Simmons, shall take nothing of the defendants, Charles Williams, Thomas Roberston, Alyson
Gladwell, Stephanie Marshall, Stanley Terry, Clarissa Jones, Juanita Moss, Bell, Myers, Beard, Willie F. Smith,
Sherman L. Anderson, Jennifer Franklin, Shakira Williams, Michelle Chambers also known as Michelle Chamber, Tim
E. Rogers, Deborah Richter, Victoria Norman, Ashley Maddox, Cynthia Darden, Kennard Dubose and Bryan P. Stirling,
and this action is dismissed with prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Henry M. Herlong, Senior United States District Judge, presiding, adopting the Report and
Recommendation of the Honorable Paige J. Gossett, United States Magistrate Judge, which recommended dismissing
the action.

Date: May 13, 2019                                                         ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
